Case 3:19-cv-02382-LAB-BGS Document 1 Filed 12/11/19 PageID.1 Page 1 of 7




 1     CENTER FOR DISABILITY ACCESS
       Phyl Grace, Esq., SBN 171771
 2     Russell Handy, Esq., SBN 195058
       Dennis Price, Esq., SBN 279082
 3     Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
 4     (858) 375-7385; (888) 422-5191 fax
       phylg@potterhandy.com
 5
       Attorneys for Plaintiff
 6
 7
                         UNITED STATES DISTRICT COURT
 8
                       SOUTHERN DISTRICT OF CALIFORNIA
 9
10     Chris Langer,                           Case No. '19CV2382 LAB BGS
11                Plaintiff,
                                               Complaint For Damages And
12        v.                                   Injunctive Relief For Violations
                                               Of: American’s With Disabilities
13     Buford E. Lane, in individual and       Act; Unruh Civil Rights Act
       representative capacity as trustee of
14     The Lane Family Trust dated
       4/9/1992;
15     Vira M. Lane, in individual and
       representative capacity as trustee of
16     The Lane Family Trust dated
       4/9/1992;
17     Zook's Earl Scheib, Inc., a
       California Corporation; and Does 1-
18     10,
19                Defendants.
20
21         Plaintiff Chris Langer complains of Buford E. Lane, in individual and
22   representative capacity as trustee of The Lane Family Trust dated 4/9/1992;
23   Vira M. Lane, in individual and representative capacity as trustee of The Lane
24   Family Trust dated 4/9/1992; Zook's Earl Scheib, Inc., a California
25   Corporation; and Does 1-10 (“Defendants”), and alleges as follows:
26
27     PARTIES:
28     1. Plaintiff is a California resident with physical disabilities. He is a


                                           1

     Complaint
Case 3:19-cv-02382-LAB-BGS Document 1 Filed 12/11/19 PageID.2 Page 2 of 7




 1   paraplegic who cannot walk and who uses a wheelchair for mobility. He has
 2   a specially equipped van with a ramp that deploys out of the passenger side of
 3   his van and he has a Disabled Person Parking Placard issued to him by the
 4   State of California.
 5     2. Defendants Buford E. Lane and Vira M. Lane, in individual and
 6   representative capacity as trustee of The Lane Family Trust dated 4/9/1992,
 7   owned the real property located at or about 3820 Rosecrans Street, San Diego,
 8   California, in October 2019.
 9     3. Defendant Buford E. Lane and Vira M. Lane, in individual and
10   representative capacity as trustee of The Lane Family Trust dated 4/9/1992,
11   own the real property located at or about 3820 Rosecrans Street, San Diego,
12   California, currently.
13     4. Defendant Zook's Earl Scheib, Inc. owned Zook’s Earl Scheib
14   Autobody and Paint located at or about 3820 Rosecrans Street, San Diego,
15   California, in October 2019.
16     5. Defendant Zook's Earl Scheib, Inc. owned Zook’s Earl Scheib
17   Autobody and Paint (“Zook’s”) located at or about 3820 Rosecrans Street,
18   San Diego, California, currently.
19     6. Plaintiff does not know the true names of Defendants, their business
20   capacities, their ownership connection to the property and business, or their
21   relative responsibilities in causing the access violations herein complained of,
22   and alleges a joint venture and common enterprise by all such Defendants.
23   Plaintiff is informed and believes that each of the Defendants herein, including
24   Does 1 through 10, inclusive, is responsible in some capacity for the events
25   herein alleged, or is a necessary party for obtaining appropriate relief. Plaintiff
26   will seek leave to amend when the true names, capacities, connections, and
27   responsibilities of the Defendants and Does 1 through 10, inclusive, are
28   ascertained.


                                             2

     Complaint
Case 3:19-cv-02382-LAB-BGS Document 1 Filed 12/11/19 PageID.3 Page 3 of 7




 1     JURISDICTION & VENUE:
 2     7. The Court has subject matter jurisdiction over the action pursuant to 28
 3   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 4   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 5     8. Pursuant to supplemental jurisdiction, an attendant and related cause of
 6   action, arising from the same nucleus of operative facts and arising out of the
 7   same transactions, is also brought under California’s Unruh Civil Rights Act,
 8   which act expressly incorporates the Americans with Disabilities Act.
 9     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
10   founded on the fact that the real property which is the subject of this action is
11   located in this district and that Plaintiff's cause of action arose in this district.
12
13     FACTUAL ALLEGATIONS:
14     10. Plaintiff went to the Zook’s in October 2019 with the intention to avail
15   himself of its services and to assess the business for compliance with the
16   disability access laws.
17     11. Zook’s is a facility open to the public, a place of public accommodation,
18   and a business establishment.
19     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
20   to provide accessible parking in conformance with the ADA Standards as it
21   relates to wheelchair users like the plaintiff.
22     13. On information and belief the defendants currently fail to provide
23   accessible parking.
24     14. These barriers relate to and impact the plaintiff’s disability. Plaintiff
25   personally encountered these barriers.
26     15. By failing to provide accessible facilities, the defendants denied the
27   plaintiff full and equal access.
28     16. The failure to provide accessible facilities created difficulty and


                                              3

     Complaint
Case 3:19-cv-02382-LAB-BGS Document 1 Filed 12/11/19 PageID.4 Page 4 of 7




 1   discomfort for the Plaintiff.
 2     17. The defendants have failed to maintain in working and useable
 3   conditions those features required to provide ready access to persons with
 4   disabilities.
 5     18. The barriers identified above are easily removed without much
 6   difficulty or expense. They are the types of barriers identified by the
 7   Department of Justice as presumably readily achievable to remove and, in
 8   fact, these barriers are readily achievable to remove. Moreover, there are
 9   numerous alternative accommodations that could be made to provide a greater
10   level of access if complete removal were not achievable.
11     19. Plaintiff will return to Zook’s to avail himself of its services and to
12   determine compliance with the disability access laws once it is represented to
13   him that Zook’s and its facilities are accessible. Plaintiff is currently deterred
14   from doing so because of his knowledge of the existing barriers and his
15   uncertainty about the existence of yet other barriers on the site. If the barriers
16   are not removed, the plaintiff will face unlawful and discriminatory barriers
17   again.
18     20. Given the obvious and blatant nature of the barriers and violations
19   alleged herein, the plaintiff alleges, on information and belief, that there are
20   other violations and barriers on the site that relate to his disability. Plaintiff
21   will amend the complaint, to provide proper notice regarding the scope of this
22   lawsuit, once he conducts a site inspection. However, please be on notice that
23   the plaintiff seeks to have all barriers related to his disability remedied. See
24   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
25   encounters one barrier at a site, he can sue to have all barriers that relate to his
26   disability removed regardless of whether he personally encountered them).
27
28


                                              4

     Complaint
Case 3:19-cv-02382-LAB-BGS Document 1 Filed 12/11/19 PageID.5 Page 5 of 7




 1   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 2   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 3   Defendants.) (42 U.S.C. section 12101, et seq.)
 4     21. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 5   again herein, the allegations contained in all prior paragraphs of this
 6   complaint.
 7     22. Under the ADA, it is an act of discrimination to fail to ensure that the
 8   privileges, advantages, accommodations, facilities, goods and services of any
 9   place of public accommodation is offered on a full and equal basis by anyone
10   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
11   § 12182(a). Discrimination is defined, inter alia, as follows:
12            a. A failure to make reasonable modifications in policies, practices,
13                or procedures, when such modifications are necessary to afford
14                goods,    services,   facilities,   privileges,     advantages,   or
15                accommodations to individuals with disabilities, unless the
16                accommodation would work a fundamental alteration of those
17                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
18            b. A failure to remove architectural barriers where such removal is
19                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
20                defined by reference to the ADA Standards.
21            c. A failure to make alterations in such a manner that, to the
22                maximum extent feasible, the altered portions of the facility are
23                readily accessible to and usable by individuals with disabilities,
24                including individuals who use wheelchairs or to ensure that, to
25                the maximum extent feasible, the path of travel to the altered area
26                and the bathrooms, telephones, and drinking fountains serving the
27                altered area, are readily accessible to and usable by individuals
28                with disabilities. 42 U.S.C. § 12183(a)(2).


                                            5

     Complaint
Case 3:19-cv-02382-LAB-BGS Document 1 Filed 12/11/19 PageID.6 Page 6 of 7




 1     23. When a business provides parking for its customers, it must provide
 2   accessible parking.
 3     24. Here, accessible parking has not been provided.
 4     25. When a business provides paths of travel, it must provide accessible
 5   paths of travel.
 6     26. Here, accessible paths of travel have not been provided.
 7     27. The Safe Harbor provisions of the 2010 Standards are not applicable
 8   here because the conditions challenged in this lawsuit do not comply with the
 9   1991 Standards.
10     28. A public accommodation must maintain in operable working condition
11   those features of its facilities and equipment that are required to be readily
12   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
13     29. Here, the failure to ensure that the accessible facilities were available
14   and ready to be used by the plaintiff is a violation of the law.
15
16   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH
17   CIVIL RIGHTS ACT (On behalf of Plaintiff and against all Defendants.)
18   (Cal. Civ. Code § 51-53.)
19     30. Plaintiff repleads and incorporates by reference, as if fully set forth
20   again herein, the allegations contained in all prior paragraphs of this
21   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
22   that persons with disabilities are entitled to full and equal accommodations,
23   advantages, facilities, privileges, or services in all business establishment of
24   every kind whatsoever within the jurisdiction of the State of California. Cal.
25   Civ. Code §51(b).
26     31. The Unruh Act provides that a violation of the ADA is a violation of
27   the Unruh Act. Cal. Civ. Code, § 51(f).
28     32. Defendants’ acts and omissions, as herein alleged, have violated the


                                             6

     Complaint
Case 3:19-cv-02382-LAB-BGS Document 1 Filed 12/11/19 PageID.7 Page 7 of 7




 1   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of,
 2   Plaintiff’s rights to full and equal use of the accommodations, advantages,
 3   facilities, privileges, or services offered.
 4     33. Because the violation of the Unruh Civil Rights Act resulted in
 5   difficulty, discomfort or embarrassment for the plaintiff, the defendants are
 6   also each responsible for statutory damages, i.e., a civil penalty. (Civ. Code §
 7   55.56(a)-(c).)
 8
 9          PRAYER:
10          Wherefore, Plaintiff prays that this Court award damages and provide
11   relief as follows:
12       1. For injunctive relief, compelling Defendants to comply with the
13   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
14   plaintiff is not invoking section 55 of the California Civil Code and is not
15   seeking injunctive relief under the Disabled Persons Act at all.
16       2. Damages under the Unruh Civil Rights Act, which provides for actual
17   damages and a statutory minimum of $4,000 for each offense.
18       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
19   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
20
     Dated: December 6, 2019            CENTER FOR DISABILITY ACCESS
21
22
                                        By:
23
24                                      ____________________________________
25                                             Russell Handy, Esq.
                                               Attorney for plaintiff
26
27
28


                                              7

     Complaint
